OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of New Jersey, dated and filed January 21, 1992, the respondent was suspended from the practice of law for two years, with all but six months of that term suspended. Additionally, in the same order the New Jersey court restrained funds held by the respondent from disbursement without court order, and ordered him to reimburse the Ethics Financial Committee for appropriate administrative costs. The respondent entered a stipulation of facts with respect to the New Jersey matter in which he was accused of violating four sections of the Rules of Professional Conduct pertaining to due diligence, failure to communicate honestly, dishonesty and misrepresentation, and conduct prejudicial to the administration of justice.
On or about February 11, 1992, the respondent was served in the instant proceeding with a notice pursuant to 22 NYCRR 691.3, informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent’s request that this court limit any sanction against him to a censure is granted, without opposition from the petitioner. Accordingly, the petitioner’s motion is granted and the respondent is censured for his professional misconduct in New Jersey based upon his stipulation of facts, dated September 13, 1990, in which he admits the misconduct alleged.
Mangano, P. J., Thompson, Bracken, Sullivan and O’Brien, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent, Gerald Weingart, is hereby censured for his professional misconduct.